 

Case 4:18-cr-00274-BJ Document 28 Filed 06/11/19 Page1of4 PagelD 65

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS FORT WORTH DIVISION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES OF AMERIEA. DISTRICT COUR ex.s | AMENDED
T ED T OF TE
NORT FIL § | JUDGMENT IN A CRIMINAL CASE
V. §
§ | Case Number: 4:18-CR-00274-BJ(1)
LISA BROWN JUN 14 2019 § | USM Number: 57967-177
§ | Brook Antonio
CLERK, U.S. DISTRICT COURB | Defendant's Attomey
THE DEFENDANT: By
; DCpury

XJ | pleaded guilty to count(s} 1 of the superseding information

pleaded guilty to count(s) before a U.S.
C1) | Magistrate Judge, which was accepted by the

court.
a pleaded nolo contendere to count(s) which was

accepted by the court
c | was found guilty on count(s) after a plea of not

guilty

The defendant is adjudicated guilty of these offenses:

Title & Section / Nature of Offense Offense Ended Count
18:641.M 18 U.S.C. § 641 Theft Of Government Funds 01/15/2019 Is

The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

L] The defendant has been found not guilty on count(s)
Count(s) | of the original felony indictment X] is dismissed on the motion of the United States

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic

circumstances.
January15, 2019 /|

Date of Amposition of Judgment

 

 

Signature of Jud

JEFF L. CURETON
UNIT STATES MAGISTRATE JUDGE

Name gd Aitle of Ju
GC i! 1 [1

Date

Page 3 of Judgment amended to adjust address to which restitution is paid.
 

Cas
AO 245B (Rev. ass 16/12) Judgment in a Criminal Case

e 4:18-cr-00274-BJ Document 28 Filed 06/11/19 Page 2 of 4 PagelD 66
Judgment -- Page 2 of 4

DEFENDANT: LISA BROWN
CASE NUMBER: 4:18-CR-00274-BJ(1)

PROBATION

The defendant is hereby sentenced to probation for a term of:

48 months as to count Is.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of placement on probation and at least two periodic drug tests
thereafter, as determined by the court.

O

OO

C

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
future substance abuse. (Check if applicable.)

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check if applicable.)

The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check if applicable.)

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901,
et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or
she resides, works, is a student, or was convicted of a qualifying offense. (Check, if applicable)

The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

If this judgment imposes a fine or restitution, it is a condition of probation that the defendant pay in accordance with the

Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional

conditions on the attached page.

WP wn >

an

10.

11.
12.

13.

STANDARD CONDITIONS OF PROBATION

the defendant shall not leave the judicial district without the permission of the court or probation officer;

the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other family responsibilities;

the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
acceptable reasons;

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled
substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a
felony, unless granted permission to do so by the probation officer;

the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
contraband observed in plain view of the probation officer;

the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission of the court; and

as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal
record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s
compliance with such notification requirement.
Case 4:18-cr-00274-BJ Document 28 Filed 06/11/19 Page 3of4 PagelD 67
AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case Judgment -- Page 3 of 4

DEFENDANT: LISA BROWN
CASE NUMBER: 4:18-CR-00274-BJ(1)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

 

 

 

 

 

 

 

Assessment Fine Restitution
TOTALS $25.00 $.00 $27,936.00
[] The determination of restitution is deferred until An Amended Judgment in a Criminal Case (AO245C) will be entered

after such determination.
The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
§ 3664(1), all nonfederal victims must be paid before the United States is paid.

Restitution of $27,936.00 shall be paid to the U.S. District Clerk, 501 West 10th Street, Room 310, Fort Worth,
Texas 76102, for disbursement to:

SOCIAL SECURITY ADMINISTRATION
DEBT MANAGEMENT SECTION
COURT REFUND

P.O. BOX 2861

PHILADELPHIA, PA 19122

S} Restitution amount ordered pursuant to plea agreement $ 27,936.00

[] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

| The court determined that the defendant does not have the ability to pay interest and it is ordered that:

DX] _ the interest requirement is waived for the C] fine hb} restitution
["] _ the interest requirement for the C1 fine LJ _ restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
 

Case 4:18-cr-00274-BJ Document 28 Filed 06/11/19 Page4of4 PagelD 68
AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case Judgment -- Page 4 of 4

DEFENDANT: LISA BROWN
CASE NUMBER: 4:18-CR-00274-BJ(1)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A [-] Lump sum payments of $ due immediately, balance due

[] not later than ,or
[] in accordance fT oC, Cc) CO#é®#, Ci =E,or CL]  F below; or
B- [j_ Payment to begin immediately (may be combined with [] C, Cc] D,or []  F below); or
Cc Payment in equal monthly installments of $ 100 until paid in full
to commence 30 days after the date of this judgment; or
D [Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from

imprisonment to a term of supervision; or

E (Payment during the term of supervised release will commence within _ (e.g., 30 or 60 days) after release
from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
time; or

F | Special instructions regarding the payment of criminal monetary penalties:

It is ordered that the Defendant shall pay to the United States a special assessment of $25.00 for Count 1s, which
shall be due immediately. Said special assessment shall be paid to the Clerk, U.S. District Court.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
ineligible for all federal benefits for a period of
